                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 18-20946-CR-ALTONAGA/Goodman

UNITED STATES OF AMERICA,

          Plaintiff,
vs.

BERNARDO QUINONEZ, et al.,

      Defendants.
_______________________________/

                                                  ORDER

          On March 2, 2020, Magistrate Judge Jonathan Goodman entered a Corrected Report and

Recommendations and Post-Hearing Administrative Order [ECF No. 865], recommending: (1)

Bernardo Quinonez’s Motion to Suppress 1 [ECF No. 750] be denied in part and granted in small

part; (2) Hector Salgado’s Motion to Suppress be denied; (3) Victor Smith’s Motion to Suppress

be denied; and (4) Alain Terry’s Motion to Suppress be granted. (See generally Report). The

Corrected Report incorporates extensive factual findings and legal conclusions the Magistrate

Judge dictated following a two-day evidentiary hearing. (See Minute Entries [ECF Nos. 815 &

849]; Paperless Minute Order [ECF No. 851]; Feb. 11, 2020 Tr. [ECF No. 860]; Feb. 27, 2020 Tr.

[ECF No. 861]). Defendants Quinonez, Salgado, and Smith filed Objections (see Objs. [ECF Nos.

881, 883, 884 & 886]); and the Government filed Objections (see Objs. [ECF No. 885]).

Thereafter, Terry filed a Response to Government’s Objections [ECF No. 894], the Government

filed separate Responses to Defendants’ Objections (see [ECF Nos. 922, 923 & 924]), Quinonez

filed a Reply to Response [ECF No. 929], and Smith filed a Reply to Response [ECF No. 930].

          When a magistrate judge’s “disposition” is properly objected to, district courts must review


1
    The Motion to Suppress was filed by all Defendants who are proceeding to trial.
                                               CASE NO. 18-20946-CR-ALTONAGA/Goodman


the disposition de novo. FED. R. CIV. P. 72(b)(3). A proper objection “identifie[s] specific findings

set forth in the R & R and articulate[s] a legal ground for objection.” Leatherwood v. Anna’s

Linens Co., 384 F. App’x 853, 857 (11th Cir. 2010) (alterations added; citation omitted).

“Frivolous, conclusive, or general objections need not be considered by the district court.” Id.

(quoting Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988) (internal quotation marks and

other citation omitted)); see also Russell v. United States, No. 11-20557-Civ, 2012 WL 10026019,

at *1 (S.D. Fla. Apr. 17, 2012) (declining to address general or blanket objections not specifically

identifying aspects of the magistrate judge’s report to which the petitioner objected).

       Since Defendants Quinonez, Salgado, and Smith, and the Government filed timely

objections (see Objs.), the Court has reviewed the record de novo. The record consists of the

transcripts of the two-day evidentiary hearing, the exhibits admitted, and the parties’ written

submissions. The Court addresses each objector below, assuming the readers’ familiarity with the

Magistrate Judge’s detailed findings.

       Bernardo Quinonez

       Quinonez objects to the Magistrate Judge’s conclusions (1) the search of his cell phone and

computer was authorized by a search warrant for Quinonez’s apartment, and (2) statements taken

from him after a June 21, 2018 arrest did not violate Miranda v. Arizona, 384 U.S. 436 (1966).

(See Objs. [ECF No. 881] 1–2; Reply [ECF No. 929]). The parties agree the first issue regarding

the search of the computer and cell phones is strictly a legal issue for which no evidence was

received. (See Objs. 2 n.1).

       As to the first issue, Quinonez maintains a warrant for the search of his apartment

authorized the search only of the premises and seizure of items, such as computers and cell phones;

but because no warrant authorized the search of the computer and cell phones, a search of those



                                                 2
                                                CASE NO. 18-20946-CR-ALTONAGA/Goodman


items was warrantless and illegal. (See id. 5). These are the same arguments presented to the

Magistrate Judge and rejected for reasons the undersigned is in full agreement with. Federal Rule

of Criminal Procedure 41(e)(2)(B) authorizes a warrant to include seizure of “electronic storage

media or the seizure or copying of electrically stored information,” and “authorizes a later review

of the media or information consistent with the warrant.” Id. A warrant that authorizes the seizure

of electronics implicitly authorizes a subsequent search of the electronics. See, e.g., United States

v. Fifer, 863 F.3d 759, 766 (7th Cir. 2017) (finding a warrant identifying an apartment as “the

place ‘to be searched’” and electronic devices as “‘the items ‘to be seized,’” necessarily included

a “concomitant directive to search that device’s digital contents”); see also United States v. Beckett,

369 F. App’x 52, 57 (11th Cir. 2010) (holding the government did not exceed the bounds of a

search warrant — that authorized search of the defendant’s home, seizure of his computer and hard

drives — where the supporting affidavit described the objective of the search, explained the

computer and its drives stored thousands of pages of potentially pertinent information, and

described with particularity the items to be searched and the objectives of the search). Riley v.

California, 573 U.S. 373 (2014), upon which Quinonez relies, is inapposite as it concerned the

search of phones seized incident to arrest, not items seized pursuant to a search warrant authorized

by a magistrate judge, as here. See Fifer, 863 F.3d at 766 (“Why, then, would the issuing judge

order the police to seize an item — such as a computer . . . — only to have them reapply for an

essentially identical warrant to search the item seized? (alteration added)).

       As to Quinonez’s second issue, Quinonez sought suppression of his statements given in

response to an interrogation by police on the bases of violation of Miranda and involuntariness.




                                                  3
                                                CASE NO. 18-20946-CR-ALTONAGA/Goodman


(See Objs. 8). The Magistrate Judge rejected Quinonez’s contentions 2 the officers failed to inform

him of his rights by making misleading statements, the circumstances of his detention rendered his

subsequent waiver involuntary, and the officers failed to honor his invocation of his right to

counsel. Magistrate Judge Goodman noted that several hours after his detention, Quinonez

       didn’t appear . . . to be any worse for the wear. He looked like he was in pretty
       good shape. He looked like he was in pretty good spirits. He didn’t ask for any
       food. Once the interview began, he did have some water beforehand. He didn’t
       appear to be in distress. He didn’t seem particularly troubled. He seemed to be
       about as comfortable as you can get when you are handcuffed to a wall in a law
       enforcement office. He didn’t seem to be intimidated. Didn’t appear to be
       threatened. He didn’t appear to be nervous.

(Feb. 27 Tr. 155:9–18 (alteration added)). Having reviewed the record de novo, the Court finds

no error in the Magistrate Judge’s conclusions the Government proved by a preponderance of the

evidence that the officers adequately informed Quinonez of his rights; Quinonez did not clearly

and unambiguously invoke his right to counsel; and Quinonez knowingly and voluntarily waived

his rights, acknowledging them in a signed Miranda form. (See id. 172:10–25 to 175:1–12).

       Hector Salgado

       Salgado objects to the Magistrate Judge’s recommendation the Court reject: (1) his motion

to suppress as unduly suggestive an out-of-court identification of him by co-Defendant Victor

Smith’s girlfriend, Juanita Francis (see Objs. [ECF No. 884]); and (2) his motion to suppress his

statements, made to gang detectives, after he had previously invoked his right to remain silent (see

Objs. [ECF No. 883]). The objections fail to persuade. The Magistrate Judge correctly followed

the two-step analysis of Williams v. Weldon, 826 F.2d 1018, 1021 (11th Cir. 1987), to conclude

the original identification procedure utilized was not unduly suggestive (Feb. 27 Tr. 175:13–25 to



2
 The Magistrate Judge recommended granting Quinonez’s motion to suppress statements given in response
to questioning by the officers before Miranda was given. The Government does not challenge this portion
of the recommendations. (See Reply 3 n.2).
                                                  4
                                               CASE NO. 18-20946-CR-ALTONAGA/Goodman


177:1–13) and recommend the motion to suppress Francis’s identification of Salgado be denied.

The Magistrate Judge also correctly recommends, based on the evidence presented, that Salgado’s

statements to gang detectives in the interview room at the Miami Police Department should not be

suppressed because those detectives did not interrogate him or engage in the functional equivalent

of interrogation. (See id. 177:14–25 to 181:1). Following a de novo review, the Court finds no

error.

         Victor Smith

         Smith objects to the Magistrate Judge’s conclusion that, although this is a “very close

issue” (Feb. 27 Tr. 181:9), on October 9, 2018, Smith was not in custody for Miranda purposes

(see id. 181:14–15), and so his statements elicited during an interrogation should not be suppressed

(see Objs. [ECF No. 886] 6–19). In reviewing the totality of the circumstances de novo, the

undersigned agrees that, while a close case, Salgado was not in custody: he was not handcuffed

while others at the scene were; no one ever told him he was under arrest or could not leave; the

officers talking to him had their firearms holstered; Salgado was not placed in a police car; he was

generally free to sit or stand where he wanted; and he joked around and laughed with the officers,

whom he appeared to know. (See Feb. 27 Tr. 181:20–25 to 183:1–4). See United States v. Luna-

Encinas, 603 F.3d 876, 880 (11th Cir. 2010); United States v. Phillips, 812 F.2d 1355, 1359 (11th

Cir. 1987) (“[T]he ultimate inquiry, based on the circumstances of each case, is whether there is a

restraint on the suspect’s freedom of movement of the degree associated with a formal arrest.”

(alteration added; internal quotation marks and citations omitted)). A reasonable man in the

defendant’s position would not have understood his freedom of action to be curtailed to a degree

associated with a formal arrest. See United States v. Moya, 74 F.3d 1117, 1119 (11th Cir. 1996)

(citation omitted).



                                                 5
                                               CASE NO. 18-20946-CR-ALTONAGA/Goodman


       The Government

       In his motion to suppress, Terry argued a gun seized following the City of Miami’s August

1, 2018 unlawful stop of his car and his arrest should be suppressed. (See Mot. 27–30). Terry

asserted detectives followed him because they believed him to be a suspect in another case, they

did not have a warrant or possess information that would give them probable cause to arrest him,

they did not observe him commit a crime, they stopped his car and arrested him in violation of the

Fourth Amendment (see id. 29); and they did not see the firearm, but rather conducted an illegal

search that revealed the presence of the firearm (see id. 28 n.11). At the conclusion of the

evidentiary hearing held before Magistrate Judge Goodman, Terry conceded the stop of the car

was lawful due to the car’s expired tag (see Feb. 27 Tr. 100:4–17); but insisted the officer did not

have probable cause to seize the firearm, as he did not see Terry in possession of the gun, located

as it was under the passenger seat (see id. 101:12–22). The Government argued the incriminating

nature of the firearm was immediately apparent (see id. 102:9–11); and exigent circumstances,

created by the automobile exception to the search warrant requirement, allowed for seizure of the

firearm (see id. 102:11–14).

       Magistrate Judge Goodman found the officer who approached the car saw Terry hand

something off to the passenger, and when he shone his flashlight inside the car, saw the gun

protruding from under the passenger seat. (See id. 189:4–8). Magistrate Judge Goodman noted

the Government had failed to offer any evidence supporting its position the officer knew Terry

was on probation and the passenger told the officer the gun did not belong to her. (See id. 189:9–

16).   Consequently, the Magistrate Judge disagreed with the Government that the record

established probable cause to seize the firearm, and noted, “unlike cocaine or child pornography,”

a gun “is not inherently contraband.” (Id. 190:9–10). The Magistrate Judge correctly concluded



                                                 6
                                                  CASE NO. 18-20946-CR-ALTONAGA/Goodman


a traffic stop does not justify seizure of the gun, and the Government failed in its burden of showing

probable cause. (See id. 191:1–13). Suppression of the firearm was recommended. (See id.

191:12–13).

        In its Objections, the Government argues, for the first time, a reasonably prudent Florida

police officer would believe Terry openly possessed a firearm in violation of section 790.053(1),

Florida Statutes, 3 making the criminal character of the firearm immediately apparent and justifying

its seizure. (See Objs. [ECF No. 885] 1). Upon observing a firearm loosely laid on the floor of

the car operated by Terry — a known suspect in two recent shootings who made furtive movements

as the officer approached the car, the Government insists a reasonably prudent law enforcement

officer would have the requisite probable cause to believe the gun was contraband under Florida’s

open carry law, section 790.053(1). (See id. 9–10); see also Wright v. Burkhead, 6:07-cv-2039,

2009 WL 1393507, at *10 (M.D. Fla. May 18, 2009) (finding reasonably prudent police officer

would believe the plaintiff-driver was in violation of section 790.053(1), entitling officer to

qualified immunity where the plaintiff’s firearm was on the car center console, easily viewable

through the window from outside the car, readily accessible to the plaintiff-driver, and placed

loosely in a holster but not otherwise secured). The Government, in apparent recognition the

argument was never presented to Magistrate Judge Goodman, asserts that in making its de novo

determination, the undersigned may consider any legal argument, even an argument not presented

to the magistrate judge. (See Objs. 4–5 (citing Williams v. McNeil, 557 F.3d 1287, 1292 (11th Cir.

2009))).

        As noted by Terry, the Eleventh Circuit in Williams held a district court did not abuse its

discretion in declining to consider an argument not presented first to the magistrate judge. (See


3
 Under section 790.053(1), Florida Statutes, “it is unlawful for any person to openly carry on or about his
or her person any firearm or electric weapon or device.” Id.
                                                    7
                                                CASE NO. 18-20946-CR-ALTONAGA/Goodman


Resp. [ECF No. 894] 4). Yet, after canvassing the law from different circuits, the Eleventh Circuit

affirmed the district court retains “the final adjudicative authority” and has the discretion to decide

whether to consider any new arguments raised in objections to a magistrate judge’s report.

Williams, 557 F.3d at 1292. In response to the Government’s Objections, Terry urges the Court

not allow the Government to make a new argument not considered by Magistrate Judge Goodman

(see Resp. 2–5), but also argues section 790.053, Florida Statutes, “is multi-tiered with multiple

exceptions and references to lawful possession of firearms consistent with the Second

Amendment” (id. 5). Terry states no evidence was presented regarding his physical proximity to

the firearm and whether the firearm was loaded with ammunition, facts critical for finding the

firearm was readily accessible for immediate use and crucial to a finding of a violation of Florida’s

firearms laws. (See id. 6–7).

       While the Court agrees with Terry to allow the Government to present in its Objections an

argument not considered by the Magistrate Judge “would effectively nullify the magistrate judge’s

consideration of the matter and would not help to relieve the workload of the district court[,]”

Williams, 557 F.3d at 1292 (alteration added; internal quotation marks and citation omitted), it

nevertheless retains the discretion to consider the argument. And it has considered it. While Terry

takes issue with certain facts as to which no evidence was presented — physical proximity and

whether the weapon was loaded with ammunition — “[a] police officer is not required to consider

and investigate possible affirmative defenses that a defendant may have to the suspected criminal

activity.” United States v. Spann, 649 F. App’x 714, 717 (11th Cir. 2016) (alteration added). For

the reasons advanced by the Government in its Objections and not presented to or considered by

Magistrate Judge Goodman in his thoughtful and comprehensive analysis, the portion of his

recommendation that Terry’s motion to suppress be granted is not approved.



                                                  8
                                             CASE NO. 18-20946-CR-ALTONAGA/Goodman


       The undersigned, after carefully reviewing the record de novo and the arguments set forth

in the Objections and Responses, agrees with the analysis and recommendations stated in Judge

Goodman’s Corrected Report, save for the recommendation Terry’s motion to suppress be granted.

Accordingly, it is

       ORDERED AND ADJUDGED that the Corrected Report and Recommendations and

Post-Hearing Administrative Order [ECF No. 865] is AFFIRMED in part, and Defendants’

Motion to Suppress [ECF No. 750] is GRANTED in small part and DENIED in part.

       DONE AND ORDERED in Miami, Florida, this 30th day of March, 2020.




                                                      _________________________________
                                                      CECILIA M. ALTONAGA
                                                      UNITED STATES DISTRICT JUDGE

cc:    counsel of record




                                               9
